NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3304-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TERRANCE W. GRANT, a/k/a
TERENCE W. GRANT, and
TERRENCE W. GRANT,

     Defendant-Appellant.
_____________________________

                   Submitted March 30, 2020 – Decided July 24, 2020

                   Before Judges Fasciale and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Hudson County, Indictment No. 15-05-
                   0692.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique D. Moyse, Designated Counsel,
                   on the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney
                   for respondent (Lillian M. Kayed, Assistant
                   Prosecutor, on the brief).
PER CURIAM

      Defendant Terrance W. Grant appeals from a January 10, 2019 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

      We glean the following facts from the record. In January 2015, police

arrested defendant for the murder of Jose Rodriguez. On May 12, 2015, a

Hudson County Grand Jury indicted defendant on one count of murder in the

first degree, N.J.S.A. 2C:11-3(a)(1) and N.J.S.A. 2C:11-3(a)(2) (count one).

      On March 10, 2016, defendant pled guilty to count one of his indictment,

murder in the first degree.   On defendant’s plea form, below the statutory

maximum for defendant’s offense, “[thirty] years” was written, and defendant

initialed the bottom of that page. Additionally, on the third page, in response

to the question “[d]id you enter a plea of guilty to any charges that require a

mandatory period of parole ineligibility or a mandatory extended term?” the

word “Yes” was circled, and the period of parole ineligibility was listed as

thirty years. On the bottom of that page, where the recommended sentence

from the prosecutor was to be filled in, the form answer was “thirty . . . years

[in New Jersey] state prison with thirty . . . years[’] parole ineligibility.”

Defendant had also initialed the bottom of this page.


                                                                       A-3304-18T4
                                      2
      On March 10, 2016, defendant appeared before Judge Sheila Ann

Venable to enter his guilty plea. At the hearing, the State’s attorney advised

the judge that “[i]n exchange for his plea of guilt, the State will seek [thirty]

years [in] New Jersey State Prison. There is no parole eligibility subject to

this plea.”   Defendant’s trial counsel responded, “Your Honor, that is my

understanding and my client’s understanding as well.” Before defendant was

sworn, the judge asked him whether he understood “that should [he] plead

guilty to the charge of murder, the plea agreement is a [thirty-year] period of

incarceration, [thirty] years[’] parole ineligibility?”   Defendant responded,

“Yes.”

      After defendant was sworn and pled guilty to murder in the first degree,

the judge asked him “[d]id you go over the plea form with your attorney line

by line?”, and defendant responded under oath, “Yes.”           Defendant also

answered “Yes” under oath when the judge asked “[d]id [your attorney]

answer all of your questions?”; “[d]id he go over the facts and discovery of the

case with you?”; and “[a]re you satisfied with his service?” When asked by

the judge “[a]re you under the influence of any alcohol, medication or drugs

that may impair your decision here today?”, defendant responded under oath,

“No.” Finally, when the judge later asked “[d]o you have any questions you


                                                                        A-3304-18T4
                                       3
would like to ask this [c]ourt or your attorney before the [c]ourt concludes this

matter?” defendant responded under oath, “No.”

       At defendant’s sentencing hearing, with defendant in the courtroom, his

attorney addressed the judge and stated “[t]he [c]ourt can give no more than

[thirty] years, nor no less, and [defendant] understands that. But having said

that, [j]udge, I'd respectfully request that the [c]ourt follow and abide by the

agreed sentencing recommendation here of [thirty] years [in] New Jersey State

Prison.”    Thereafter, the prosecutor spoke, and requested that the judge

“sentence . . . defendant to [thirty] years[’] New Jersey State Prison subject to

the No Early Release Act 1 with [thirty] years of parole ineligibility.”

Defendant raised no objection to either mention of a thirty-year sentence.

Consistent with the terms of defendant’s plea agreement, Judge Venable

sentenced him to thirty years’ prison time, with no possibility for parole.

       On June 4, 2018, defendant, acting pro se, filed a petition for PCR based

on ineffective assistance of counsel.      Defendant was assigned counsel to

represent him and filed a certification and letter brief in November 2018 in

support of his PCR application. Defendant asserted that at the time of his

guilty plea, he was on three separate psychotropic medications, and was unable

1
    See N.J.S.A. 2C:43-7.2.


                                                                         A-3304-18T4
                                       4
to understand the nature of his plea. Defendant contended that his trial counsel

was aware both that defendant was on medication and that he was unable to

understand the plea. Defendant also argued that prior to his sentencing, his

trial attorney had misrepresented to him that he would only serve twelve years

in prison. Finally, defendant claimed that he had asked his trial counsel for

discovery pertaining to his indictment, which his attorney never produced.

      On January 10, 2019, Judge Venable found that defendant failed to raise

a prima facie case of ineffective assistance of counsel, and entered an order

denying his petition without an evidentiary hearing. The judge found that

defendant’s claim that his trial counsel failed to provide him with discovery

was a bald assertion, as defendant failed to specify the discovery sought, or

how it would have impacted his decision to plead guilty. The judge also found

that this claim was belied by defendant’s response at the plea hearing that his

attorney had gone over discovery and the facts of the case with him.

      Further, the judge found that defendant’s assertion that his trial counsel

misrepresented the amount of prison time that he would need to serve was

belied by the record. Namely, the judge determined that the prosecutor had

advised defendant of the length of his sentence on several occasions in court,

and defendant had an opportunity to address any confusion with his trial


                                                                       A-3304-18T4
                                      5
counsel. The judge also stressed that defendant himself had represented at his

plea hearing that his trial counsel had answered all his questions, and

defendant had no further questions before the judge concluded the hearing .

The judge also found it incredible that a defendant convicted of first-degree

murder would have been advised that they would receive a twelve-year prison

sentence.

      Finally, the judge found that defendant’s claim that he was under the

influence of psychotropic medications and was unable to understand his plea

was baseless. She determined that his attorney had made no suggestion that

defendant required a competency hearing, and defendant had stated under oath

at the plea hearing that he was not under any medications that could impair his

decision-making. The judge thus determined defendant’s arguments did not

defeat the presumption that his trial counsel had acted reasonably and had

properly exercised his professional judgment.

      The judge also concluded that even if defendant’s trial counsel had

rendered ineffective assistance of counsel, there was no indication that such

performance had actually prejudiced defendant. The judge found that it was

unclear whether defendant would have proceeded to trial absent the alleged

deficiencies of his trial counsel, that it was also unclear whether defendant


                                                                      A-3304-18T4
                                      6
would have received a more favorable result at trial, and that his sentence after

a trial could have been much stiffer. Thus, Judge Venable concluded that

defendant had not shown that he had been prejudiced.          Consequently, on

January 10, 2019, she entered an order denying defendant’s application for

PCR. This appeal ensued.

      On appeal, defendant raises the following argument:

            POINT ONE: [DEFENDANT] IS ENTITLED TO AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS ATTORNEY RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL FOR FAILING TO
            COMMUNICATE, REVIEW DISCOVERY, TAKE
            INTO ACCOUNT HIS USE OF PSYCHOTROPIC
            MEDICATIONS, PROVIDE PROPER SENTENCING
            ADVICE, AND FILE A NOTICE OF APPEAL.

We conclude that defendant's arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2). We affirm substantially for

the reasons set forth by Judge Venable in her well-reasoned decision. We add

the following brief remarks.

      A defendant is entitled to an evidentiary hearing only when he "has

presented a prima facie [case] in support of [PCR]," meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ult imately

succeed on the merits."    State v. Marshall, 148 N.J. 89, 158 (1997) (first

alteration in original) (quoting State v. Preciose, 129 N.J. 451, 462-63 (1992)).

                                                                        A-3304-18T4
                                      7
To obtain relief based on ineffective assistance grounds, a defendant must

demonstrate not only that counsel's performance was deficient, but also that

the deficiency prejudiced his right to a fair trial. Strickland v. Washington,

466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the

Strickland two-part test in New Jersey, now known as the Strickland/Fritz

test).

         As the trial judge found, defendant failed to meet this standard

warranting an evidentiary hearing. He has not established a prima facie case

of ineffectiveness of counsel, but instead makes unsupported bald assertions

that are directly contradicted and belied by his testimony at his plea hearing;

by his executed plea form; and by the comments of counsel at defendant’s plea

and sentencing hearings.

         Affirmed.




                                                                       A-3304-18T4
                                      8